Citation Nr: 0934203	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  02-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by which the RO 
denied the Veteran's petition to reopen his claims for 
entitlement to service connection for a right knee disability 
and entitlement to service connection for a low back 
disability.

In a December 2002 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2003 Order, the Court granted a Joint Motion to 
Remand filed by the parties and vacated the Board's December 
2002 decision.  In February 2004, December 2005, and November 
2007, the Board remanded the case to the RO for further 
action consistent with the July 2003 Order.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand to the RO/AMC is necessary in 
order to correct a procedural defect in the type of notice 
supplied to the Veteran under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

In new and material evidence cases such as the one herein, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen a finally decided claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board observes, furthermore, that the regulations 
regarding new and material evidence to reopen claims were 
amended during the course of this appeal.  See 66 Fed. Reg. 
45,620, 45,628-30 (Aug. 29, 2001).  However, the provisions 
of this amendment were explicitly made applicable only to 
claims which were received by VA on or after August 29, 2001.  
Id. at 45,620.  Since the Veteran's claim to reopen was 
received by the RO in January 2001, the former version of 38 
C.F.R. § 3.156 applies.

The Veteran was supplied VCAA notice letters that contained 
the type of information mandated in Kent.  The RO, however, 
discussed new and material evidence in terms of the current 
regulations.  38 C.F.R. § 3.156 (2008).  The Veteran must be 
sent an amended VCAA letter that supplies the type of 
information mandated by Kent in the context of the new and 
material evidence regulation that was effective when the 
Veteran filed his claim in January 2001.  38 C.F.R. § 3.156 
(2000).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

Send the Veteran an amended VCAA notice 
that contains the type of information 
contemplated by the Court in Kent and that 
is based upon the definition of new and 
material evidence that was effective in 
January 2001.  The RO is reminded that two 
issues are entailed herein and that each 
issue must be discussed individually in 
the new VCAA notice sent to the Veteran.

After the action requested above has been 
completed, the record should be reviewed.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

